IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-21095
                         Summary Calendar


BILLY D. JACOBS,
                                         Plaintiff-Appellant,
                               versus

WAYNE SCOTT, Director, Texas Department
of Criminal Justice; GARY JOHNSON, Warden,

                                         Defendants-Appellees.
                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-2720
                       --------------------
                           May 22, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Billy D. Jacobs, Texas prisoner #631401, appeals the

dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i) and (ii).   Jacobs argues that the district

court dismissed his claims without considering his pro se status

and that the district court erred in dismissing his claims as

frivolous and for failure to state a claim.

     Jacobs also argues that the district court’s dismissal

applied erroneous legal conclusions; that the district court’s

reasons for dismissal failed to provide this Court with an

adequate basis for “intelligent appellate review”; that the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-21095
                                 -2-

district court erred in failing to indicate whether the dismissal

was with or without prejudice; and that the district court erred

in denying his request for a transcript at Government expense.

Because these issues are not adequately argued, they are deemed

abandoned.   See Fed. R. App. P. 28(a)(9) (2001); Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v.

Abner, 813 F.2d 744, 748 (5th Cir. 1987). Jacobs further argued

before the district court that prison officials had improperly

removed property from his cell.   As he fails to brief this issue

on appeal, it is also deemed waived. See Yohey, 985 F.2d at 224-

25.

      This Court will not address Jacobs’s argument that the

defendants are retaliating against him for filing prison

grievances and for previous litigation filed against them. This

claim is raised for the first time on appeal and was not

factually developed before the district court.    See Theriot v.

Parish of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999);

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999), cert. denied, 528 U.S. 1138 (2000).

      The district court did not fail to consider Jacobs’s pro se

status.   See Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994).

      The record shows that Jacobs’s hypertension medication was

discontinued because it caused Jacobs to have an allergic

reaction, and Jacobs has failed to show deliberate indifference

to his other medical ailments.    See Varnado v. Lynaugh, 920 F.2d
320, 321 (5th Cir. 1991).   Moreover, there is no evidence that

defendants were personally involved in these alleged

constitutional violations or that there was a causal connection
                             No. 00-21095
                                  -3-

between their conduct and the alleged denial of medical

treatment.     See Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir.

1987).

     There was no evidence that defendants knew Jacobs was being

exposed to chemicals used on other prisoners in administrative

segregation.     See id. at 304.   As Jacobs does not contend that

the defendants are responsible for the allegedly unconstitutional

policy allowing the use of these chemicals, this argument has

been abandoned on appeal.     See Yohey, 985 F.2d at 224-25.   With

respect to Jacobs’s claim that he was not medically treated for

his exposure to these chemicals, he failed to show that any

prison official knew that he faced a substantial risk of harm

from this exposure and then disregarded that risk by failing to

take reasonable measures to abate it.       See Farmer v. Brennan, 511
U.S. 825, 847 (1994).

     Jacobs’s appeal is without arguable merit and is therefore

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.     See

5th Cir. R. 42.2.    The district court’s dismissal of this case

and this court’s dismissal of his appeal as frivolous count as

two strikes for purposes of 28 U.S.C. § 1915(g).      In Jacobs v.

Scott, No. 00-20589 (5th Cir. Feb. 13, 2001) (unpublished),

issued after Jacobs’s notice of appeal in this case, this Court

informed Jacobs that he had three strikes for purposes of 28

U.S.C. § 1915(g) and that he was barred from proceeding in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is in imminent
                          No. 00-21095
                               -4-

danger of serious physical injury.    This bar is still in effect.

     APPEAL DISMISSED AS FRIVOLOUS.